                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

        Allen Thomas Respert,                        JUDGMENT IN CASE

             Plaintiff(s),                            3:20-cv-00492-DSC

                 vs.

   Commissioner of Social Security,

            Defendant(s).



DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s September 16, 2021 Order.

                                               September 16, 2021




        Case 3:20-cv-00492-DSC Document 17 Filed 09/16/21 Page 1 of 1
